UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Argued October 18, 2005
                              Decided November 29, 2005

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2918

LIANG HUI ZHENG,                                   Petition for Review of an Order
    Petitioner,                                    of the Board of Immigration
                                                   Appeals
      v.
                                                   No. A77 122 945
                          *
ALBERTO R. GONZALES , Attorney General
    of the United States,
    Respondent.



                                      ORDER

       Liang Hui Zheng, a Chinese citizen, applied for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT) in May 2000. He
claimed that he feared persecution in China because his parents violated the one-
child policy by having a second child. The immigration judge denied his application
on the basis of an adverse credibility finding. In June 2004, the Board of


      *
       Pursuant to Federal Rule of Civil Procedure 43(c)(2), we have substituted
the current Attorney General of the United States, Alberto R. Gonzales, for his
predecessor as the named respondent.
No. 04-2918                                                                Page 2

Immigration Appeals summarily affirmed without opinion. Since the IJ’s
credibility finding is supported by substantial evidence, we deny the petition.

       Zheng is from Fujian province in China. In the spring of 1988, when he was
six years old, his mother became pregnant with his younger sister. At that point,
Zheng claims that Chinese government officials, seeking to enforce China’s one-
child policy, began threatening the family. Zheng’s submissions to the immigration
court describe three incidents in particular. In the first incident, Zheng’s mother
refused the officials’ request to terminate her pregnancy, and the officials
threatened Zheng’s parents with fines and imprisonment for violating the policy.
On another occasion, the family returned to their home to find that several items of
their property had been damaged; neighbors informed them that the damage had
been carried out by government officials. In the third incident, Zheng’s father was
detained for getting into an altercation with officials who had again threatened the
family with fines and imprisonment if Zheng’s mother did not abort her current
pregnancy. Zheng’s father was released after four or five days in custody, during
which time he was interrogated and denied food.

       The family was concerned for their safety and decided they had to separate.
Zheng was sent to live with an aunt in a nearby town. Zheng’s parents also moved
to a nearby town. Zheng claims that Chinese government officials were still
attempting to find and punish his family after his sister was born in December
1988.

       Zheng’s mother and aunt arranged for him to come to the United States with
the help of a “snakehead” in 1999. Zheng was detained on arrival at Los Angeles
International Airport. Although he told the immigration inspectors he was coming
to the United States for economic reasons, Zheng subsequently applied for asylum,
withholding of removal, and CAT relief. The IJ denied all relief, finding Zheng not
credible.

       Zheng now challenges this adverse credibility finding. Specifically, he says
that the IJ did not credit his explanations for inconsistencies the IJ identified. We
will uphold the IJ’s adverse credibility finding if it is supported by “specific, cogent
reasons.” See Ssali v. Gonzales, 424 F.3d 556, 561–62 (7th Cir. 2005) (internal
citation and quotation marks omitted).

       The IJ based his adverse credibility finding on several factors, but chief
among them were inconsistencies between Zheng’s testimony, his earlier
statements to immigration inspectors, and affidavits submitted by his mother and
aunt. For example, Zheng did not tell immigration inspectors in his airport
interviews that he feared harassment in China based on his family’s violation of the
one-child policy. In fact, he did not mention the one-child policy at all, instead
No. 04-2918                                                               Page 3

claiming that he was coming to the United States for economic opportunities. An IJ
may base an adverse credibility finding on an airport interview if the interview is
reliable, Balogun v. Ashcroft, 374 F.3d 492, 504 (7th Cir. 2004), and the interviews
here meet all of the Balogun factors for reliability. Specifically, the interview
transcripts show that a translator was provided. See id. at 505. In addition,
Zheng’s answers do not suggest that he did not understand the questions, and
Zheng did not appear to be reluctant to answer; he admitted his entry documents
were false, and informed inspectors about the man who gave him these documents.
See id. Finally, the inspectors asked questions designed to elicit an asylum claim,
such as asking Zheng if he feared returning to China and if he believed that he
would be harmed if he returned. See id.

        The IJ also pointed out that Zheng’s testimony regarding the timing of the
principal events supporting his asylum claim differed in significant respects from
the information that Zheng’s mother and aunt provided in affidavits. Zheng
testified that the harassment of his family began in 1988 when his mother became
pregnant with her second child. But the affidavits do not mention any harassment
in 1988. Both of these affidavits state that the family was harassed in 1989, after
Zheng’s younger sister was born, when the family was unable to pay the fine
assessed for violating the one-child policy. Although minor inconsistencies are not
a proper basis for an adverse credibility finding, Uwase v. Ashcroft, 349 F.3d 1039,
1043 (7th Cir. 2003) (inconsistency regarding source of financial support), the
inconsistent dates here concern the harassment that is the basis for Zheng’s asylum
claim. See Pop v. I.N.S., 270 F.3d 527, 531 (7th Cir. 2001) (inconsistency of dates
valid basis for adverse credibility determination when inconsistency goes to heart of
the asylum claim). Zheng’s testimony and asylum application focus on events that
occurred before his sister was born, while the affidavits suggest that nothing
significant happened until after Zheng’s sister was born, and fail to mention what
was arguably the most serious of the incidents described by Zheng—his father’s
detention.

       Zheng argues that he can explain both of these inconsistencies. He says that,
during the airport interview, he answered the questions according to the
instructions of the snakehead who arranged his trip. With respect to the difference
in dates, he says that he was only six at the time of the incidents, and therefore it is
understandable that his dates might be slightly off. However, under the deferential
standard of review we apply to credibility determinations, Uwase, 349 F.3d at 1041,
we ordinarily do not reject such a determination just because an alternative
explanation for an inconsistency is available. See Krouchevski v. Ashcroft, 344
F.3d 670, 673 (7th Cir. 2003). Therefore, the IJ was justified in relying on these
inconsistencies in discrediting Zheng’s testimony.
No. 04-2918                                                             Page 4

       We also note that it is far from clear that Zheng would be statutorily eligible
for asylum even if his story is true. His claim is a political-opinion claim grounded
on 8 U.S.C. § 1101(a)(42)(B).2 Under this subsection, persons are considered
persecuted on account of their political opinion if they have been forced to undergo
an abortion or sterilization procedure, have been persecuted for failing to undergo
such a procedure, or have otherwise resisted a coercive population control policy.
The circuits that have addressed this issue have generally agreed that children are
not persecuted on account of their political opinion just because a parent was forced
to undergo an abortion or sterilization procedure. Chen v. U.S. Dep’t of Justice, 417
F.3d 303, 305 (2d Cir. 2005) (per curiam); Wang v. Gonzales, 405 F.3d 134, 143 (3d
Cir. 2005).

      For the foregoing reasons we DENY the petition.




      2
       In this petition, Zheng has abandoned claims raised before both the IJ and
the BIA that he was persecuted on account of his membership in a particular social
group.